Exhibit 10.6

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (the “First Amendment”) is made and entered into
as of June 27, 2007, by and between POINT RICHMOND R&D ASSOCIATES, a California
limited partnership (“Landlord”), and TRANSCEPT PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”) with reference to the following facts:

A. Landlord and Tenant’s predecessor in interest, TransOral Pharmaceuticals,
Inc., are parties to that certain lease dated February 22, 2006, (the “Lease”).
Pursuant to the Lease, Landlord has leased to Tenant Suite 110 containing
approximately 11,539 rentable square feet (the “Original Premises”) on the
ground floor of the building located at 1003 West Cutting Boulevard, Point
Richmond, California (the “Building”).

B. As of June 22, 2007, Tenant changed its name from TransOral Pharmaceuticals,
Inc. to Transcept Pharmaceuticals, Inc.

C. Landlord and Tenant now desire to modify and amend the Lease to reflect,
among other provisions, the incorporation of Suite 130 into the Premises (the
“Expansion Premises”) and to provide for a new Base Rent, all as more
particularly set forth below.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1. Scope of First Amendment and Defined Terms. Except as expressly provided in
this First Amendment, the Lease shall remain in full force and effect. Except as
expressly provided in this First Amendment, the term “Lease” shall mean the
Lease as modified by this First Amendment, and the term “Premises” shall mean
the Original Premises and the Expansion Premises. Capitalized terms used in this
First Amendment, and not otherwise defined herein, shall have their respective
meanings set forth in the Lease.

2. Modifications to Lease. Notwithstanding anything in the Lease to the
contrary, the Lease is hereby modified as follows:

 

  (a) Expansion Premises. As of the Expansion Premises Commencement Date, the
Expansion Premises, as more particularly described on Exhibit A, attached
hereto, is hereby incorporated into the Premises. All of the terms and
conditions of the Lease shall be applicable to the Expansion Premises, except as
specifically set forth in this First Amendment. Tenant shall not be entitled,
with respect to the Expansion Premises, to receive any allowances, abatements or
other financial concessions granted with respect to the Original Premises unless
such concessions are expressly provided for herein with respect to the Expansion
Premises. Landlord and Tenant have agreed upon the rentable square feet of the
Expansion Premises and of the Building for all purposes of this Lease.

 

1



--------------------------------------------------------------------------------

  (b) Commencement Date for Expansion Premises. The Commencement Date for the
Expansion Premises (the “Expansion Premises Commencement Date”) shall be the
date, which is estimated to be September 1, 2007, by which all of the following
have occurred: (a) Substantial Completion of the Landlord Work (as hereinafter
defined in Section 3), (b) Landlord has delivered possession of the Expansion
Premises to Tenant, and (c) Landlord has obtained approval for occupancy of the
Expansion Premises from the City of Richmond. Landlord and Tenant shall use
reasonable efforts to cause the Expansion Premises Commencement Date to occur by
September 1, 2007. Tenant and Landlord shall execute a Commencement Date
Agreement in substantially the form of Rider 1 to the Lease, confirming the
actual Commencement Date for the Expansion Premises. Notwithstanding the
foregoing, if substantial completion of the Landlord Work is delayed as a result
of a Tenant Delay, the Expansion Premises Commencement Date shall be the date
that the Landlord Work would have been substantially completed if there had not
been any Tenant Delay. If the Expansion Premises Commencement Date is delayed,
the Termination Date shall not be extended.

 

  (c) Expansion Premises Base Rent.

 

  (1) Original Premises. The Monthly Base Rent, Rent Adjustment Deposits and all
other charges under the Lease shall be payable as provided therein with respect
to the Original Premises through and including the Termination Date.

 

  (2) Expansion Premises. Commencing on the Expansion Premises Commencement
Date, Monthly Base Rent for the Expansion Premises shall be paid in accordance
with the terms of the Lease as follows:

 

Months

   Monthly Base Rent

Months 1-12

   $ 6,000.00

Months 13-24

   $ 6,180.00

Months 25-36

   $ 6,365.40

Months 37-48

   $ 6,556.36

Months 49-60

   $ 6,753.05

Months 61-Remainder of Term

   $ 6,955.64

Upon execution of this First Amendment, Tenant shall pay the first full month’s
rent for the First Amendment Premises in the amount of $6,000.00 to Landlord.

 

  (d) Tenant’s Share. Tenant’s Share of the Building with respect to the
Expansion Premises is 7%; Tenant’s Share of the Project with respect to the
Expansion Premises is 3%.

 

2



--------------------------------------------------------------------------------

  (e) Base Year. Commencing on the Expansion Premises Commencement Date, the
Base Year for the Expansion Premises shall be calendar year 2008.

 

  (f) Operating Expenses and Taxes. With respect to the Expansion Premises only,
Section 4.1 and Section 4.2 of the Lease are hereby amended in their entirety to
provide as follows:

 

  4.1 RENT ADJUSTMENTS

Tenant shall pay to Landlord Rent Adjustments with respect to each calendar year
after the Base Year as follows:

(1) The Rent Adjustment Deposit representing Tenant’s Share of increases in
Operating Expenses for the applicable calendar year after the Base Year, over
Operating Expenses for the Base Year, monthly during the Term with the payment
of Monthly Base Rent; and

(2) The Rent Adjustment Deposit representing Tenant’s Share of increases in
Taxes for the applicable calendar year after the Base Year over Taxes for the
Base Year, monthly during the Term with the payment of Monthly Base Rent; and

(3) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.2. Rent Adjustments due from Tenant to Landlord for
any calendar year shall be Tenant’s Share of the increase, if any, of Operating
Expenses and Taxes for such year over Operating Expenses and Taxes for the Base
Year;

(4) Landlord shall reasonably allocate Operating Expenses and Taxes to the
Building or Project as reasonably appropriate and Tenant’s Share of Operating
Expenses and Taxes shall be applied with respect to the Building or Project, as
reasonably appropriate.

(5) No Rent Adjustments shall be payable with respect to any periods prior to
the expiration of the Base Year.

(6) If any Operating Expenses for the Base Year are not based upon a
fully-leased and occupied Building and Project, then such amounts shall be
increased to reflect a fully-leased and occupied Building and Project.

 

  4.2 STATEMENT OF LANDLORD

As soon as feasible after the expiration of each calendar year after the Base
Year, Landlord will furnish Tenant a statement (“Landlord’s Statement”) showing
the following:

(1) Actual Operating Expenses and Taxes for the Base Year and the applicable
calendar year;

 

3



--------------------------------------------------------------------------------

(2) The amount of Rent Adjustments due Landlord for the last calendar year, less
credit for Rent Adjustment Deposits paid, if any; and

(3) Any change in the Rent Adjustment Deposit due monthly in the current
calendar year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord’s Statement; provided, however that
Landlord shall not change the Rent Adjustment Deposit more than two (2) times in
any one calendar year.

Tenant shall pay to Landlord within thirty (30) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited against the Rent next coming due, or refunded to
Tenant if the Term has already expired provided Tenant is not in Default
hereunder. No interest or penalties shall accrue on any amounts that Landlord is
obligated to credit or refund to Tenant by reason of this Section 4.2.
Landlord’s failure to deliver Landlord’s Statement or to compute the amount of
the Rent Adjustments shall not constitute a waiver by Landlord of its right to
deliver such items nor constitute a waiver and release of Tenant’s obligations
to pay such amounts. The Rent Adjustment Deposit shall be credited against Rent
Adjustments due for the applicable calendar year. During the last complete
calendar year or during any partial calendar year in which the Lease terminates,
Landlord may include in the Rent Adjustment Deposit its estimate of Rent
Adjustments which may not be finally determined until after the termination of
this Lease. Tenant’s obligation to pay Rent Adjustments survives the expiration
or termination of the Lease.

 

  (g) Utilities. The Expansion Premises are not separately metered for
electricity and gas utilities. Commencing on the Expansion Premises Commencement
Date, electricity used by Tenant in the Expansion Premises shall be paid for by
Tenant by separate charge (based upon the electricity used as reasonably
estimated or allocated by Landlord) payable by Tenant to Landlord Within 30 days
after billing by Landlord. Gas used by Tenant in the Expansion Premises shall be
paid for by Tenant by a separate charge (as reasonably estimated or allocated by
Landlord) payable by Tenant to Landlord within thirty (30) days after billing by
Landlord.

 

  (h) Security Deposit. Upon execution of this First Amendment, Tenant shall
increase the Security Deposit by the amount of $6,000.00.

 

  (i) Parking. Commencing on the Expansion Premises Commencement Date, Tenant
shall be assigned an additional 9 parking spaces. There shall be no charge for
such additional parking spaces.

 

4



--------------------------------------------------------------------------------

3. Condition of Expansion Premises. Tenant has inspected the Expansion Premises
and agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except for the construction of tenant
improvements as expressly set forth in the Work Letter attached hereto as
Exhibit B (“Landlord Work”). Notwithstanding the foregoing, Landlord shall have
the obligations and hereby makes the representations and warranties, and Tenant
shall have the rights, described in Section 2.3 of the Lease as if “Expansion
Premises” were substituted for “Premises” and “Expansion Premises Commencement
Date” were substituted for “Commencement Date”, and “Landlord Work” refers to
the Landlord Work described in the First Amendment. In addition to the Landlord
Work, at Landlord’s cost, Landlord will also paint and carpet the hallway
corridor outside the Expansion Premises. Landlord grants Tenant the right of
early entry into the Expansion Premises subject to the provisions of Section 2.2
(d) of the Lease.

4. Brokers. Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this First Amendment except for Cushman & Wakefield,
whose commission shall be paid by Landlord pursuant to a separate agreement.
Tenant agrees to indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and agents
and the respective principals and members of any such agents harmless from any
and all claims of any other brokers claiming to have represented Tenant in
connection with this First Amendment. Landlord hereby represents to Tenant that
Landlord has dealt with no broker in connection with this First Amendment.
Landlord’s representative is Cornish & Carey whose commission shall be paid by
Landlord. Landlord agrees to indemnify and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees and agents
and the respective principals and members of any such agents harmless from any
and all claims of any brokers, claiming to have represented Landlord in
connection with this First Amendment.

5. Waiver. No failure or delay by either party to insist upon the strict
performance of any term, condition or covenant of this First Amendment or to
exercise any right, power or remedy of this First Amendment or the Lease shall
constitute a waiver of the same or any other term of this First Amendment or the
Lease or preclude such party from enforcing or exercising the same or any such
other term, conditions, covenant, right, power or remedy at any later time.

6. Tenant’s Representation and Acknowledgment. Tenant hereby acknowledges that,
to Tenant’s current actual knowledge as of the date hereof, Landlord has
performed all of its obligations to date with respect to the Premises, and
Landlord is not in default under any of the terms of the Lease.

7. California Law. This First Amendment shall be construed and governed by the
laws of the State of California.

8. Authority. This First Amendment shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. Each party
warrants that each individual signing below on such party’s behalf is authorized
to do so by such party and to bind such party to the terms of this First
Amendment.

 

5



--------------------------------------------------------------------------------

9. Attorneys’ Fees and Costs. In the event of any action at law or in equity
between the parties to enforce any of the provisions of this First Amendment,
the unsuccessful party to such litigation shall pay to the successful party all
costs and expenses, including reasonable attorneys’ fees (including, but not
limited to, all costs and expenses incurred in connection with any and all
appeals) incurred by the successful party, and these costs, expenses and
attorneys’ fees may be included in and as part of the judgment. The successful
party shall be the party which is entitled to recover its costs of suit, whether
or not the suit proceeds to final judgment.

10. Entire Agreement; No Amendment. This First Amendment, together with the
Lease, constitutes the entire agreement and understanding between the parties
with respect to the subject matter of this First Amendment, and shall supersede
all prior written and oral agreements concerning the subject matter. This First
Amendment may not be amended, modified nor otherwise changed in any respect,
whatsoever, except by a writing duly executed by the authorized representatives
of the parties. Each party acknowledges that it has read this First Amendment,
fully understands all of its terms and conditions and executes it freely,
voluntarily and with full knowledge of its significance. This First Amendment is
entered into by the parties with and upon advice of counsel.

11. Severability. If any provision of this First Amendment or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the remainder of this First Amendment and the application of such
provision to other persons or circumstances, other than those to which it is
held invalid, shall not be affected and shall be enforced to the furthest extent
permitted by law.

12. Counterparts. This First Amendment may be executed in counterparts, and such
counterparts together shall constitute but one original of the First Amendment.
Each counterpart shall be equally admissible in evidence, and each original
shall fully bind the party which has executed it.

13. Agreement to Perform Necessary Acts. Each party agrees that upon demand, it
shall promptly perform all further acts, and to execute, acknowledge and deliver
all further instructions, instruments and documents which may be reasonably
necessary to carry out the provisions of this First Amendment.

14. Captions and Headings. The titles or headings of the various paragraphs of
this First Amendment are intended solely for convenience of reference and are
not intended and shall not be deemed to modify, explain or place any
construction upon any of the provisions of this First Amendment.

15. Ratification. As amended by this First Amendment, the Lease is hereby
ratified and confirmed in its entirety.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the day and year first above written.

 

TENANT:     LANDLORD:

TRANSCEPT PHARMACEUTICALS, INC.,

a Delaware corporation

   

POINT RICHMOND R&D ASSOCIATES,

a California limited partnership

By:   /s/ Glenn Oclassen     By:   /s/ Richard K. Robbins   Glenn Oclassen, CEO
     

Richard K. Robbins

Managing General Partner

  /s/ Thomas Soloway         Thomas Soloway, CFO      

 

7



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION PREMISES

 

A-1



--------------------------------------------------------------------------------

LOGO [g41162g66u36.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

1. Landlord shall perform improvements to the Expansion Premises in accordance
with the design drawings prepared by Ellerbe Beckett Associates, dated
            , 2007, and initialed by both Landlord and Tenant (the “Plans”).
Tenant shall cooperate reasonably with Landlord to complete the Plans
expeditiously and shall provide responses and approvals requested by Landlord
within three (3) business days of request. The improvements to be performed by
Landlord in accordance with the Plans are hereinafter referred to as the
“Landlord Work.” It is agreed that construction of the Landlord Work will be
completed using Building Standard methods, materials, and finishes. Landlord
shall enter into a direct contract for the Landlord Work with a general
contractor selected by Landlord. In addition, Landlord shall have the right to
select and/or approve of any subcontractors used in connection with the Landlord
Work. Landlord’s supervision or performance of any work for or on behalf of
Tenant shall not be deemed a representation by Landlord that such Plans, related
space planning, architectural and engineering drawings, or the revisions thereto
comply with applicable insurance requirements, building codes, ordinances, laws
or regulations, or that the improvements constructed in accordance with the
Plans and any revisions thereto will be adequate for Tenant’s use, it being
agreed that Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment). Tenant shall, however, have the right to review and
inspect the progress of all construction.

2. If Tenant shall request any revisions to the Plans, Landlord shall have such
revisions prepared at Tenant’s sole cost and expense and Tenant shall reimburse
Landlord for the cost of preparing any such revisions to the Plans, plus any
applicable state sales or use tax thereon, upon demand. Promptly upon completion
of the revisions, Landlord shall notify Tenant in writing of the increased cost
in the Landlord Work, if any, resulting from such revisions to the Plans.
Tenant, within two (2) business days, shall notify Landlord in writing whether
it desires to proceed with such revisions. In the absence of such written
authorization, Landlord shall have the option to continue work on the Expansion
Premises disregarding the requested revision. Tenant shall be responsible for
any delay in completion of the Expansion Premises resulting from any revision to
the Plans. If such revisions result in an increase in the cost of Landlord Work,
such increased costs, plus any applicable state sales or use tax thereon, shall
be payable by Tenant within fifteen (15) days of demand. Notwithstanding
anything herein to the contrary, all revisions to the Plans shall be subject to
the approval of Landlord, not to be reasonably withheld.

3. Landlord and Tenant acknowledge and agree that Landlord shall contribute a
maximum of sixty thousand dollars ($60,000.00) (“Landlord’s Contribution”)
towards the costs of the Landlord Work. Tenant shall be responsible, at its sole
cost and expense for all costs of the Landlord Work in excess of the Landlord’s
Contribution. Notwithstanding the foregoing, Landlord shall pay, and Tenant
shall have no responsibility for, the following costs associated with the
Landlord Work: (i) costs attributable to improvements installed outside the
demising walls of the Expansion Premises; (ii) costs for improvements which are
not shown on or described in the approved Plans unless otherwise approved by
Tenant; (iii) costs incurred to

 

B-1



--------------------------------------------------------------------------------

remove Hazardous Material from the Expansion Premises, the Building, or the
Project; (iv) attorneys’ fees incurred in connection with the negotiation of
construction contracts and attorneys’ and experts’ fees and other costs in
connection with disputes with third parties (including, without limitation, the
general contractor; (v) costs incurred as a consequence of delay (unless the
delay is caused by Tenant), construction defects or defaults by any contractor;
(vi) costs recoverable by Landlord on account of warranties or insurance
(vii) restoration costs in excess of insurance proceeds as a consequence of
casualties; (viii) penalties and late charges attributable to Landlord’s failure
to pay construction costs; (ix) costs to bring the Building and the Project into
compliance with applicable Laws; (x) wages, labor and overhead for overtime and
premium time; (xi) any management, supervisory, profit, or overhead costs of, or
incurred by, Landlord; and (xii) interest and other costs of financing
construction.

4. Landlord shall be initially responsible for all costs of completing the
Landlord Work. After completion of construction of the Landlord Work, Landlord
shall provide Tenant with a detailed, line-item summary of the cost to complete
the Landlord Work. Tenant shall then have fifteen (15) days within which to
approve or reject, in its reasonable discretion, such costs. The excess of costs
approved by Tenant over Landlord’s Contribution shall be paid by Tenant in equal
monthly installments over the remaining Term of the Lease based upon an
amortization rate of 8.25%.

5. Landlord shall construct the Landlord Work using new or good quality
materials and finishes and in accordance with all applicable Laws and in a good
and workmanlike manner.

 

B-2